UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JOSEPH TYGRETT,                                                  NOT FOR PUBLICATION
                                        Plaintiff,
                           v.                                MEMORANDUM AND ORDER
THE CITY OF NEW YORK, STEPHEN DIMASSA,                           18-CV-06060 (LDH) (VMS)
OFFICER DE JESUS, JOHN DOE, RICHARD DOE,
JENNIFER BECKER,
                                        Defendants.

LASHANN DEARCY HALL, United States District Judge:

       Plaintiff Joseph Tygrett, proceeding pro se, commenced this action against Defendants

the City of New York (the “City”), Stephen Dimassa, Officer De Jesus, John Doe, and Richard

Roe on October 26, 2018, alleging the deprivation of his constitutional and civil rights. (Compl.,

ECF No. 1.) By memorandum and order dated April 10, 2019, the Court granted Plaintiff’s

application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a), dismissed the

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim, and granted

Plaintiff leave to file an amended complaint within 30 days. (ECF No. 5.) On May 9, 2019,

Plaintiff filed an amended complaint against the same Defendants, as well as Jennifer Becker.

(ECF No. 6.)

       The Court assumes the parties’ familiarity with the relevant facts of this case, which are

set forth in the Court’s April 10 memorandum and order.

                                   STANDARD OF REVIEW

       A complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the alleged

facts allow the court to draw a “reasonable inference” of a defendant’s liability for the alleged
misconduct. Id. While this standard requires more than a “sheer possibility” of a defendant’s

liability, id., “[i]t is not the Court’s function to weigh the evidence that might be presented at

trial” on a motion to dismiss. Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565

(E.D.N.Y. 1999). Instead, “the Court must merely determine whether the complaint itself is

legally sufficient, and, in doing so, it is well settled that the Court must accept the factual

allegations of the complaint as true.” Id. (citations omitted).

        Moreover, where, as here, a plaintiff is proceeding pro se, his pleadings “must be

construed liberally and interpreted to raise the strongest arguments that they suggest.” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)). A pro se complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Boykin v. KeyCorp,

521 F.3d 202, 213–14 (2d Cir. 2008) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam)). This rule is “particularly so when the pro se plaintiff alleges that [his] civil rights have

been violated.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) (citing

McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)).

        Nevertheless, under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an in forma

pauperis action where it is satisfied that the action “(i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief.”

                                            DISCUSSION

        Plaintiff’s factual allegations in the amended complaint are substantively identical to

those set forth in the original complaint. (Compare Compl. ¶¶ 5–20 with Am. Compl. ¶¶ 5–25.)

Accordingly, Plaintiff’s amended claims against Defendants the City, Dimassa, De Jesus, John



                                                    2
Doe, and Richard Roe for false arrest, malicious prosecution, and the denial of his right to due

process are dismissed for the same reasons set forth in the Court’s April 10 order. 1

         As to Defendant Becker, Plaintiff fails to allege any facts to establish that she was acting

under color of state law. “[A] private actor acts under color of state law when the private actor

‘is a willful participant in joint activity with the State or its agents.’” Betts v. Shearman, 751

F.3d 78, 84 (2d Cir. 2014) (quoting Ciambriello v. Cty. Of Nassau, 292 F.3d 307, 324 (2d Cir.

2002)). “A private actor can only be ‘a willful participant in joint activity with the State or its

agents’ if the two share some common goal to violate the plaintiff’s rights.” Betts, 751 F.3d at

85. Here, Plaintiff suggests that Becker falsely accused him of criminal activity. (See Am.

Compl. ¶¶ 16–17, 26–17.) “This is insufficient to state a plausible claim that [Becker] and the

arresting officers shared a common goal of violating [Plaintiff’s] rights.” Betts, 751 F.3d at 86.

         In his amended complaint, Plaintiff asserts additional federal claims for excessive force

and municipal liability. His excessive-force claim consists of a bare legal conclusion that is not

supported by any factual allegations of force used against him. (See Am. Compl. ¶¶ 29–30.) It

is therefore implausible. Iqbal, 556 U.S. at 678. Nor does Plaintiff plausibly allege that an

official policy or custom of the City caused a violation of his federally protected rights. He

asserts no facts apart from his own arrest and detention to support his allegation of a citywide

custom. (See Am. Compl. ¶ 36.) But “the mere assertion that a municipality has such a custom

or policy is insufficient in the absence of allegations of fact tending to support, at least


1
  Plaintiff’s only additional factual allegation, that Defendant Becker “has a criminal record of falsely reporting an
incident” (Am. Compl. ¶ 26), does not alter the Court’s conclusion that Officer Dimassa had probable cause to arrest
him (Mem. & Order 4–5). Plaintiff does not allege that Dimassa knew of Becker’s conviction at the time of
Plaintiff’s arrest. Indeed, Dimassa could not have known, given that Plaintiff was arrested on July 10, 2018 (Am.
Compl. ¶¶ 14, 20), but Defendant Becker did not plead guilty to falsely reporting an incident until August 15 (Id.
Ex. 5, ECF No. 6-1). “When determining whether probable cause exists courts ‘must consider those facts available
to the officer at the time of the arrest and immediately before it.’” Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir.
2006) (quoting Caldarola v. Calabrese, 298 F.3d 156, 162 (2d Cir. 2002)). Therefore, Plaintiff’s amended claim for
false arrest is dismissed for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                                          3
circumstantially, such an inference.” Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir.

1995) (quoting Dwares v. City of New York, 985 F.2d 94, 100 (2d Cir. 1993)). Thus, these

claims, too, fail.

                                         CONCLUSION

        For the foregoing reasons, Plaintiff’s federal claims are DISMISSED in their entirety

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines to exercise supplemental

jurisdiction over Plaintiff’s state-law claims. 28 U.S.C. § 1367(c)(3).

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court is

directed to enter judgment and close this case.

                                                      SO ORDERED.

Dated: Brooklyn, New York                             /s/ LDH
       July 11, 2019                                  LASHANN DEARCY HALL
                                                      United States District Judge




                                                  4
